Title: To John Adams from Josiah Quincy, 11 July 1775
From: Quincy, Josiah
To: Adams, John


     
      
       July 11. 1775
      
      Dear Sir
     
     Your amiable Lady tells me, you have often complained of your Friends not writing to you. I should have wrote to you, but was unwilling to be troublesome; for I concluded, your Head, your Heart, and your Hands must be so full, so anxious, and incessantly laboring to save your Country, that a Letter, even from a Friend, would be rather a Burthen than a Pleasure; and this Sentiment (I doubt not) has caused others, besides myself, to refrain from writing to you.
     Whilst we jointly mourn, the Loss of a Warren and a Quincy , who have perished in the Storm of Tyranny and oppression, that almost overwhelms our american Ship of State; may that God, in whose Hands our Breath is and whose are all our Ways, graciously preserve the Lives of our remaining skilfull Pilots, and enable them to steer the shattered Bark into the Harbor of Peace Liberty and Safety! So well constructed a Ship, and so richly laden ought not to become the Prize of Robbers and Pirates. Before that should happen, were all the Crew of my Mind, we would maintain the Conflict to the last Man. However, if General Lee’s Judgment may be relied upon, the Ship is in no great Danger of being finally lost; for he last year publickly gave it as his Opinion, that, if the americans gained the first Victory, it would prove decisive; Whereas, their Enemies might gain several, and be, at last, defeated. Hitherto, they have certainly failed of Success; for, altho they obliged our Troops to retreat, from the Hill in Charlestown, where they were imprudently directed to begin an Intrenchment; yet, their Valor was invincible, whilst their Ammunition lasted; and they killed and wounded so many of their Enemies, that a few more such Victories would certainly ruin them. In short my Friend, had we a sufficient Supply of Powder and battering Cannon, such is the Spirit and Intrepidity of our brave Countrymen, we should very soon, and with little or no Hazard, lock up the Harbor and make both Seamen and Soldiers our prisoners at Discretion.
     My Head has been teeming with Projects of this kind ever since you left us; and had one of them been timely seconded by the Committee of Safety, we should (I believe) happily have saved the further Effusion of human Blood. You know, my Situation gives me an Opportunity to see, and observe everything that passes up and down the Harbor. About a Week or 10 Days after the Battle at Lexington, I was informed that a large Transport was ordered to take on board from the Castle a 1000 or 1200 barrels of Powder, and 20 or 30 Pieces of brass Cannon 24 and 42 pounders; with which she fell down between the Castle and Spectacle Island and there anchored under the Protection of a 70 gun Ship. A few Days afterward the Man of war was ordered to Sail for New York, upon which I informed the Committee of Safety of the Situation and Circumstances of the Store Ship and her Cargo; that now was the time to secure a sufficient Supply of Powder and heavy Cannon, by seizing the Ship as soon as the Asia left her. They seemed to be sensible of the Importance of the Object; but such a complicated Body was too slow in its Motion to improve the lucky Minute and catch such an inestimable Prize: for about a Week after the Asia sailed, and the very Morning of the Day that the late worthy Dr. Warren, at the Head of a subcommittee came to take a View of the Transport, and determin upon the Mode of Surprizing Her, another 70 Gun Ship anchored just by her. The letting such a favorable opportunity slip unimproved, verifys a very just tho’ trite Observation that the military Department ought always to be under one Direction; and I devoutly pray, for my dear Country’s sake, we may have no further Proofs of it.
     The Inconveniences, not to say Distresses, in Consequence of a total stop to our Navigation, will, I fear, soon become insupportable, unless an adiquate Remedy can be found. Permit me (with Freedom) to communicate my Thoughts to you upon the Subject.
     I am unable to concieve, any Method so likely to secure our Navigation (Coastwise) as Row Gallies. They are calculated to go in shoal Water, and navigated with many Men, are armed with Swivels, and one large battering Cannon in the Bow of each. By this, they can keep off any Vessel of one Tier of Guns. One such Vessel (I apprehend) might securely convoy 10 or a Dozn. provision Vessels, from Harbor to Harbor, in the summer Season.
     As the whole Continent is so firmly united, why might not a Number of Vessels of War be fitted out, and judiciously stationed, 
       so, as to intercept and prevent any Supplies going to our Enemies; and consequently, unless they can make an Impression Inland, they must leave the Country or starve.
     Floating Batteries is another Mode of anoying our Enemies which (I apprehend) might be successfully carried into Execution. I have in general a clear Idea of their Construction, and intend, if I can procure a Workman, to form a Model of one; but every Scheme of this Nature depends upon a full supply of Ammunition and heavy Cannon; which I hope the Wisdom of the Continent will soon be able to provide.
     I had the Pleasure, last Wednesday of waiting on Mrs. Adams Mrs. Q—— &ca to Watertown where we were kindly invited, received and entertain’d by Mr. President Warren and Lady. In our Way thither we were met by Genl. Washington Genl. Lee and their two Aid D’ Camps. I beg’d Leave to make my Self known to them; was very graciously received, and had the Honor of introducing them to your good Lady. Genl. Lee complaind, that he did not find Things as the Massachusetts Delagates had represented them; but, hoped all Difficulties would soon be surmounted.
     Our Enemies, (since the Action at Charlestown) are quite silent, save, now and then, a Carcase, or a 24 pounder. Whether, they have received some disagreable News, or their repeated Losses have discouraged them; or they are preparing to give us a direful Blast, is, at present, problematical; however, this is certain, they are diabolically oppressive, and cruel to those they have in their Power. Poor young Master Lovel, (if not already) will probably soon fall a Victim, to their insatiable Thirst for Blood; on Account of the Contents of some Letters from him, which were found in Dr. Warren’s Packets and which, they say, contain Matters of a treasonable Nature.
     I have only Room to add, my respectfull Regards to good Dr. F——n, and to your worthy Brethren, the Delagates from this Colony; which please to make acceptable to them, and believe me to be, Your Affect. & faithfull hum. Servt.
     
      an Old Friend
     
    